Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Life Care Center of Attleboro
(CCN: 22-5564),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-681
Decision No. CR2187

Date: July 19, 2010

DECISION

This matter is before me on the June 10, 2010 Motion to Dismiss and Incorporated
Memorandum of Law filed by the Center for Medicare and Medicaid Services (CMS).
Petitioner, Life Care Center of Attleboro, filed its Response to CMS’s Motion to Dismiss
on June 30, 2010.

1. Background

The Massachusetts Department of Public Health, Division of Health Care Quality (state
agency) completed a complaint survey of Petitioner’s facility on February 4, 2010. By
notice letter dated February 22, 2010, CMS informed Petitioner that it was out of
substantial compliance with Medicare and Medicaid requirements. The February 22,
2010 notice letter notified Petitioner that CMS would be imposing a $5000 per-instance
civil money penalty (CMP) and a prohibition against the approval of a nurse aide training
and competency evaluation program (NATCEP) that was triggered by the CMP. Further,
the notice letter informed Petitioner that its provider agreement would be terminated
unless substantial compliance was achieved and verified by August 4, 2010. In addition,
the notice letter informed Petitioner that a denial of payment for new Medicare and
Medicaid admissions (DPNA) would be imposed unless substantial compliance was
achieved and verified by May 4, 2010. The notice letter advised Petitioner that it could
request a hearing before an Administrative Law Judge (ALJ).

Subsequently, by letter dated March 19, 2010, CMS informed Petitioner that it had
achieved substantial compliance, effective March 1, 2010. The March 19, 2010 notice
letter notified Petitioner that the $5000 per-instance CMP and the prohibition against
NATCEP would remain in effect but the termination and the DPNA would not be
imposed.

Petitioner’s Request for Hearing, dated April 30, 2010, was received and docketed by the
Civil Remedies Division on May 11, 2010. My Acknowledgement and Initial Docketing
Order gave the parties 30 days to file Reports of Readiness or dispositive motions.
Petitioner submitted a timely Report of Readiness. CMS submitted a Motion to Dismiss
and accompanying memorandum of law. CMS’s Motion to Dismiss was accompanied by
a June 10, 2010 letter from CMS rescinding both the per-instance CMP and the NATCEP
based on a review of additional materials.’

CMS asserts that it has rescinded all the enforcement remedies it sought to impose
against Petitioner. Petitioner does not contest this assertion. Thus, the issue before me is
whether a long-term care facility has a right to a hearing when CMS withdraws the
enforcement remedies provided for in 42 C.F.R. § 488.406. This issue is hardly novel.
All of the Administrative Law Judges (ALJs) of the Civil Remedies Division, including
myself, have addressed it many times, and have without exception come to the same
resolution of that issue I announce here. I find and conclude that Life Care Center of
Attleboro is not entitled to a hearing, and, on the basis of 42 C.F.R. § 498.70(b), I dismiss
Petitioner’s hearing request.

42 C.F.R. Part 498 set forth the hearing rights of a long-term care facility. A provider
dissatisfied with CMS’s initial determination is entitled to further review, but
administrative actions that do not constitute initial determinations are not subject to
appeal. 42 C.F.R. § 498.3(d). The regulations specify which actions are “initial
determinations” and set forth examples of actions that are not. A finding of
noncompliance that results in the imposition of a remedy specified in 42 C.F.R. §
488.406 is an initial determination for which a facility may request a hearing. 42 C.F.R.
§ 498.3(b)(13). Unless the finding of noncompliance results in the actual imposition of a
specified remedy, however, the finding is not an initial determination. 42 C.F.R.

§ 498.3(d)(10)(ii). Where, as here, CMS does not impose a remedy, or rescinds all
proposed remedies, a facility has no hearing right because no determination properly
subject to a hearing exists. It is the final imposition of an enforcement remedy or

' Pursuant to 42 C.F.R. § 498.30, CMS has the authority to reopen its initial
determinations within 12 months after the date of notice of the determination.
sanction and not the citation of a deficiency that triggers a facility’s right to a hearing
pursuant to 42 C.F.R. Part 498. Fountain Lake Health & Rehab., Inc., DAB No. 1985
(2005); Lakewood Plaza Nursing Ctr., DAB No. 1767 (2001); Lutheran Home-
Caledonia, DAB No. 1753 (2000); Schowalter Villa, DAB No. 1688 (1999); Arcadia
Acres, Inc., DAB No. 1607 (1997).

In Petitioner’s June 30, 2010 Response to CMS’s Motion to Dismiss, Petitioner argues
that “once a petitioner affirmatively seeks its hearing to contest specific findings that
CMS has stated forms a basis for a sanction, CMS cannot, sua sponte, vitiate . . . [the
right to a hearing] simply by announcing that it has rescinded the penalty, but leave in
place damaging allegations [of noncompliance].” Petitioner’s Response at 5. Petitioner
bases its argument on the general rule in federal court that jurisdiction depends on the
facts as they existed when the complaint was brought and cannot be ousted by subsequent
events. Petitioner’s Response at 2. Petitioner’s argument is unpersuasive. Petitioner
does not support the extension of its argument to administrative proceedings before an
ALJ by citation of any statute, decision, or regulation that permits me to hear and decide
its case when all remedies imposed by CMS have been rescinded, and fails to address any
of the authorities cited by CMS and noted in the preceding paragraph.

The regulations and prior decisions are clear — there is no right to a hearing where
deficiencies are identified, but where CMS has thereafter rescinded the initial
determination to impose a CMP, and no other enforcement remedy has been imposed.
My authority in cases involving CMS is limited to hearing and deciding those issues
which the Secretary of this Department has delegated authority for me to hear and decide.
That authority is specified at 42 C.F.R. §§ 498.3 and 498.5. The regulations authorize me
only to hear and decide cases involving specified initial determinations by CMS.

I am authorized to dismiss a hearing request when a petitioner does not have a right to a
hearing pursuant to 42 C.F.R. § 498.70(b) and, for that reason, I do so now in this matter.
Petitioner’s April 30, 2010 Request for Hearing must be, and it is, DISMISSED. The
parties may request that an order dismissing a case be vacated pursuant to 42 C.F.R. §
498.72.

/s/
Richard J. Smith
Administrative Law Judge

